Case 2:19-bk-52861          Doc 10     Filed 05/09/19 Entered 05/09/19 11:33:02                  Desc Main
                                       Document     Page 1 of 2


JG
18-01475
05/08/2019


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION (COLUMBUS)

In re:                                            ) Case No 19-52861
                                                  )
Jose Villavicencio                                ) Chapter 7
                                                  )
                           Debtor(s).             ) Judge John E. Hoffman, Jr.
                                                  )
                                                  ) NOTICE OF APPEARANCE AND
                                                  ) REQUEST FOR NOTICE
                                                  )
        Please take notice that Sandhu Law Group, LLC, hereby enters its appearance as attorney for
TLOA Acquisitions, LLC -Series 2 in the above proceeding and pursuant to Bankruptcy Rule 2002,
requests that his name be added to the mailing list maintained by the Clerk in the above case and all
notices given or required to be given in this case and all papers served or required to be served in this case
be given to and served on the following:
                                         Sandhu Law Group, LLC
                                      1213 Prospect Avenue, Suite 300
                                           Cleveland, OH 44115

         Please take further notice that the foregoing request includes notices and papers referred to in
Rule 2002 of the Bankruptcy Rules and also includes, without limitations, notices of any orders,
pleadings, motions, applications, complaints, demands, hearings, requests or petitions, answer and reply
papers, memoranda and briefs in support of any of the foregoing and any other document brought before
this Court with respect to these proceedings, whether formal or informal, whether written or oral, and
whether transmitted or conveyed by mail, deliver, telephone, or otherwise.
                                                   Respectfully submitted,

                                                   /s/ Austin B. Barnes, III
                                                   David T. Brady (0073127)
                                                   Suzanne M. Godenswager (0086422)
                                                   Austin B. Barnes III (0052130)
                                                   Brian S. Gozelanczyk (0090858)
                                                   Sandhu Law Group, LLC
                                                   1213 Prospect Avenue, Suite 300
                                                   Cleveland, OH 44115
                                                   216-373-1001
                                                   216-373-1002
                                                   abarnes@sandhu-law.com
                                                   Attorney for TLOA Acquisitions, LLC -Series 2
Case 2:19-bk-52861         Doc 10     Filed 05/09/19 Entered 05/09/19 11:33:02           Desc Main
                                      Document     Page 2 of 2




                                    CERTIFICATE OF SERVICE

        The undersigned certifies that on this 9th day of May, 2019, a true and correct copy of the
foregoing Notice of Appearance and Request for Service filed by TLOA Acquisitions, LLC -Series 2 was
served via the Court’s electronic case filing system on the following who are listed on the Court’s
Electronic Mail Notice List:

Matthew J. Thompson
lahennessy@ntlegal.com
Attorney for Debtor

Myron N. Terlecky
mnt@columbuslawyer.net
Trustee

US Trustee

and by regular U.S. mail, postage prepaid, to:

Jose Villavicencio
P. O. Box 32185
Columbus, OH 43232


                                                 /s/ Austin B. Barnes, III
                                                 David T. Brady (0073127)
                                                 Suzanne M. Godenswager (0086422)
                                                 Austin B. Barnes III (0052130)
                                                 Brian S. Gozelanczyk (0090858)
